Name: 2001/890/EC: Commission Decision of 13 December 2001 on the recognition of the "Hellenic Register of Shipping" in accordance with Article 4(3) of Council Directive 94/57/EC (Text with EEA relevance) (notified under document number C(2001) 4218)
 Type: Decision_ENTSCHEID
 Subject Matter: maritime and inland waterway transport;  transport policy;  Europe
 Date Published: 2001-12-14

 Avis juridique important|32001D08902001/890/EC: Commission Decision of 13 December 2001 on the recognition of the "Hellenic Register of Shipping" in accordance with Article 4(3) of Council Directive 94/57/EC (Text with EEA relevance) (notified under document number C(2001) 4218) Official Journal L 329 , 14/12/2001 P. 0072 - 0072Commission Decisionof 13 December 2001on the recognition of the "Hellenic Register of Shipping" in accordance with Article 4(3) of Council Directive 94/57/EC(notified under document number C(2001) 4218)(Only the Greek text is authentic)(Text with EEA relevance)(2001/890/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organisations and for the relevant activities of maritime administration(1), as last amended by Commission Directive 97/58/EC(2), and in particular Article 4(3) thereof,Having regard to the letters dated 3 and 30 August 2001 from the Greek Ministry of Mercantile Marine, requesting the recognition of the "Hellenic Register of Shipping" (hereafter "HRS") as per Article 4(3) (limited recognition),Whereas:(1) The three year limited recognition under Article 4(3) of Directive 94/57/EC is a recognition granted to organisations (classification societies) which fulfil all criteria other than those set out under paragraphs 2 and 3 of the section "General" of the Annex, but which is limited in time and scope in order for the organisations concerned to further gain experience.(2) With a view to recognition, the Commission's assessment of HRS was carried out between 4 and 6 September 2001 at the head office in Piraeus, on the basis of the evidence submitted by the Greek administration and HRS. The Commission assessment also took into consideration findings of other recent visits to HRS offices, namely between 26 and 30 March 2001 in Piraeus and on 2 April 2001 at the regional office in Nicosia, Cyprus. On the basis of all the evidence gathered it was verified that HRS meets all the criteria of the Directive other than those set out under paragraphs 2 and 3 of the section "General" of the Annex.(3) The measures provided for in this Decision are in accordance with the opinion of the Committee set up under Article 7 of Directive 94/57/EC,HAS ADOPTED THIS DECISION:Article 1The "Hellenic Register of Shipping" is recognised pursuant to Article 4(3) of Directive 94/57/EC for a period of three years as from the date of adoption of this Decision.Article 2The effects of this recognition are limited to Greece.Article 3This Decision is addressed to the Hellenic Republic.Done at Brussels, 13 December 2001.For the CommissionLoyola De PalacioVice-President(1) OJ L 319, 12.12.1994, p. 20.(2) OJ L 274, 7.10.1997, p. 8.